NO. 12-21-00183-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

SAMUEL HALE,                                    §      APPEAL FROM THE 420TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      NACOGDOCHES COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Samuel Hale appeals from a September 16, 2021, order denying his motion to disqualify
the trial court judge. The case information sheet from the Nacogdoches County District Clerk’s
Office reflects that his case was dismissed on October 16, 2014.
       On October 12, 2021, the Clerk of this Court notified Appellant that the notice of appeal
does not show the jurisdiction of this Court, i.e., the order being appealed is not an appealable
order. The notice further advised that the appeal would be dismissed unless the notice of appeal
was amended on or before November 12, 2021 to show this Court’s jurisdiction. Appellant filed
an amended notice of appeal, stating his “intent to appeal by Mandamus Application for Appeal”
to this Court on the denial of the motion to disqualify, “an appeal from a judgement [sic] made
on September 16th, 2021.”
       An order granting or denying a motion to disqualify may be reviewed by mandamus and
may be appealed in accordance with other law. TEX. R. CIV. P. 18a(j)(2); see DeLeon v.
Aguilar, 127 S.W.3d 1, 5 (Tex. Crim. App. 2004) (orig. proceeding) (applying Rule 18a to
criminal cases). Appellant has not filed a petition for writ of mandamus with this Court and his
use of the term “mandamus” in his notice of appeal and amended notice of appeal is not
tantamount to filing a mandamus petition. See TEX. R. APP. P. 52.1 (“An original appellate
proceeding seeking extraordinary relief--such as a writ of habeas corpus, mandamus, prohibition,
injunction, or quo warranto--is commenced by filing a petition with the clerk of the appropriate
appellate court.”) (emphasis added); see also TEX. R. APP. P. 52.3 (form and contents of
petition); Fineberg v. State, No. 05-20-00163-CR, 2020 WL 2110667, at *4 (Tex. App.—Dallas
May 4, 2020, no pet.) (mem. op., not designated for publication) (rejecting request to treat notice
of appeal as mandamus petition; two-page notice did not meet requirements of Rule 52).
         Moreover, as previously stated, Appellant’s case was dismissed in 2014. Thus, there is
no final judgment of conviction.                   See Petty v. State, 800 S.W.2d 582, 584 (Tex. App.—
Tyler 1990, no writ) (order dismissing indictment is not an order from which an appellant may
appeal); see also Ward v. State, 2019 WL 4296518, at *1 (Tex. App.—Tyler Sept. 11, 2019, no
pet.) (mem. op., not designated for publication) (per curiam) (same); Sinclair v. State, No. 01-
18-00479-CR, 2018 WL 4132258, at *1 (Tex. App.—Houston [1st Dist.] Aug. 30, 2018, no
pet.) (mem. op., not designated for publication) (dismissing appeal for want of jurisdiction where
there was no judgment of conviction, only an order of dismissal). And “[t]here is no ‘other law’
allowing an interlocutory appeal of an order denying a motion to disqualify in a criminal case.”
Muhammad v. State, No. 08-18-00125-CR, 2018 WL 3751742, at *1 (Tex. App.—El Paso Aug.
8, 2018, pet. ref’d) (mem. op., not designated for publication).
         Accordingly, because an interlocutory appeal of the order denying Appellant’s motion to
disqualify is not authorized, we conclude that we lack jurisdiction to consider this appeal. See
TEX. R. APP. P. 43.2(f). We dismiss the appeal for want of jurisdiction.
Opinion delivered November 10, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 10, 2021


                                         NO. 12-21-00183-CR


                                        SAMUEL HALE,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 420th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1320029)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.